DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/12/22 has been entered. Claim 1 has been amended, and claims 11-14 have been cancelled. Claims 15-20 remain withdrawn. Claims 1-10 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the elongated portion has a length of about 0.5 centimeter to about 0 centimeter".  The range of length is unclear because one of ordinary skill in the art would be unable to determine what “about 0” means. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864), both cited in previous office action.
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for intraocular lens delivery, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26 & 22) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a lens holder (70) coupled to the housing (Par. 0034); a pre-loaded lens component in the lens holder, wherein the pre-loaded lens component comprises a base portion (73) of a two-part modular intraocular lens (Par. 0031) [Note, the IOL comprises a base and haptics, and it is made of viscoelastic material such that it can fold. Hence, a base portion of a two-part modular intraocular lens (Fig. 3, and Par. 0032- which details US 5,947,976 which is incorporated herein by reference)]; a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034), wherein the viscoelastic soft tip provides cushioning and non- abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle [Note, the soft tip is made of a viscoelastic material, as detailed above, that can deform, and has a contact surface that can push an IOL, hence the soft tip is structured to provide cushioning and non-abrasive engagement] (Par. 0029-0030). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong. 
Regarding claim 2, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is disposed around the distal end of the elongated portion (Par. 0029).
Regarding claim 3, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 4, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises at least one material selected from the group consisting of polyurethane, acetate, acrylate, polyester, polyamide, foams thereof, and combinations thereof (Par. 0030).
Regarding claim 5, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the elongated portion comprises a metal (Par. 0025), and wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 9, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the storage modulus of the viscoelastic soft tip is about 10 megapascals to about 50 megapascals (Par. 0029), and wherein the loss modulus of the viscoelastic soft tip is about 50 megapascals to about 300 megapascals (see Yong Abstract).
Regarding claim 10, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the drive mechanism is a mechanical drive (Par. 0037).

ALTERNATIVE REJECTION (Note, “an elongate portion” has a different interpretation)
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for delivery of a lens component into an eye, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a lens holder (70) coupled to the housing (Par. 0034); a pre-loaded lens component in the lens holder, wherein the pre-loaded lens component comprises a base portion (73) of a two-part modular intraocular lens (Par. 0031) [Note, the IOL comprises a base and haptics, and it is made of viscoelastic material such that it can fold. Hence, a base portion of a two-part modular intraocular lens (Fig. 3, and Par. 0032- which details US 5,947,976 which is incorporated herein by reference)]; a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034), wherein the viscoelastic soft tip provides cushioning and non- abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle [Note, the soft tip is made of a viscoelastic material, as detailed above, that can deform, and has a contact surface that can push an IOL, hence the soft tip is structured to provide cushioning and non-abrasive engagement] (Par. 0029-0030). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong.
Regarding claim 6, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is an extension of the elongated portion with the viscoelastic soft tip and the elongated portion being unitary (Par. 0026 & 0029). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864) as applied to claim 1 above, and further in view of Makker et al. (US 2007/0005135).
Regarding claim 8, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses the viscoelastic soft tip can be a thermoplastic polyurethane (Par. 0030). Muchhala fails to further disclose wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale.
In the same field of endeavor, which is IOL injectors, Makker teaches wherein the viscoelastic soft tip [i.e. a thermoplastic polyurethane] has a durometer value of about 20 OO to about 50 D on the Shore hardness scale (Par. 0008 and 0069- 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala, in view of Yong, to have wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale, as taught by Makker. It has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 05/12/22 , on page 5, have been fully considered but they are not persuasive. 
Concerning claim 7, applicant argues that claim 7 has been amended herein to cure the cited defects. Examiner respectfully disagrees. Although claim 7 is detailed to be “Currently Amended”, there seems to be no changes to the claim. The range of length remains unclear because one of ordinary skill in the art would be unable to determine what “about 0” means.   
Concerning claims 1-10, applicant argues that the cited prior art does not teach or suggest the limitations "a lens holder coupled to the housing...a pre-loaded lens component in the lens holder, wherein the pre-loaded lens component comprises a base portion of a two-part modular intraocular lens... wherein the viscoelastic soft tip provides cushioning and non-abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle". Examiner respectfully disagrees. Prior art reference Muchhala discloses (Figs. 3 & 6)  a lens holder (70) coupled to the housing (Par. 0034); a pre-loaded lens component in the lens holder, wherein the pre-loaded lens component comprises a base portion (73) of a two-part modular intraocular lens (Par. 0031) [Note, the IOL comprises a base and haptics, and it is made of viscoelastic material such that it can fold. Hence, a base portion of a two-part modular intraocular lens (Fig. 3, and Par. 0032- which details US 5,947,976 which is incorporated herein by reference)]; wherein the viscoelastic soft tip provides cushioning and non- abrasive engagement with the base portion of a two-part modular intraocular lens during translation of the drive mechanism and delivery through the nozzle [Note, the soft tip is made of a viscoelastic material, as detailed above, that can deform, and has a contact surface that can push an IOL, hence the soft tip is structured to provide cushioning and non-abrasive engagement] (Par. 0029-0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771